EXHIBIT 10.1
AMENDMENT NO. 5 DATED AS OF JUNE 24, 2009, TO EMPLOYMENT AGREEMENT, DATED AS OF
NOVEMBER 3, 2003, BY AND BETWEEN VION PHARMACEUTICALS, INC. AND ALAN KESSMAN
          AMENDMENT NO. 5, dated as of June 24, 2009, to Employment Agreement,
dated as of November 3, 2003, by and between Vion Pharmaceuticals, Inc., a
Delaware corporation (the “Company”), and Alan Kessman (the “Executive”), as
amended by Amendment No. 1 thereto, dated September 13, 2005, Amendment No. 2
thereto, dated January 3, 2006, Amendment No. 3 thereto, dated February 13, 2008
and Amendment No. 4 thereto, dated June 23, 2008 (collectively, the “2003
Agreement”).
          WHEREAS, the Executive has been acting as the Chief Executive Officer
of the Company pursuant to the 2003 Agreement; and
          WHEREAS, the 2003 Agreement expires on December 31, 2009; and
          WHEREAS, the Board of Directors of the Company (the “Board”)
recognizes that the Executive’s continued long-term contribution to the growth
and success of the Company is essential, and the Board desires to provide for
the continued employment of the Executive on the terms set forth in the 2003
Agreement; and
          WHEREAS, the Executive is willing to continue to serve the Company on
the terms and conditions set forth in the 2003 Agreement.
          NOW THEREFORE, in order to effectuate the foregoing, the Company and
the Executive wish to amend the 2003 Agreement to extend the term thereof as set
forth below. Accordingly, in consideration of the premises and the respective
covenants and agreements of the parties herein contained, and intending to be
legally bound hereby, the parties hereto agree as follows:
          1. Section 2 of the 2003 Agreement is hereby amended and restated in
its entirety to read as follows:
          “2. Term. The term of the Executive’s employment hereunder (the
“term”) will commence on January 1, 2004 (the “Effective Date”) and, unless
sooner terminated or extended in accordance with the terms hereof, will expire
on December 31, 2011.”
          2. Except as specifically amended as set forth herein, the 2003
Agreement shall remain in full force and effect.
          3. This Amendment may be executed in two or more counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
IN WITNESS WHEREOF, this Amendment No. 5 has been executed as of the date and
year first above written.

                  VION PHARMACEUTICALS, INC.    
 
           
 
  By:   /s/ William Miller
 
William Miller    
 
      Chairman of the Board    
 
           
 
      /s/ Alan Kessman
 
Alan Kessman    

 